Citation Nr: 1541393	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-30 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include ulcers, gastritis, and hiatal hernia.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bilateral great toe frostbite.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from April 1954 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral great toe frostbite is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a gastrointestinal disorder that is due to or caused by his active service.

2.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was scheduled for a hearing before the Board on August 7, 2015, but he neither appeared for the hearing nor requested to reschedule the hearing.  As such, his hearing request is considered to have been withdrawn.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including ulcers, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Gastrointestinal Disorder

In his November 2009 claim for service connection, the Veteran alleged that his gastrointestinal disorder is the result of active service, although he does not identify a specific time or incident.

The STRs show that the Veteran was treated for stomach symptoms in November 1957 and for abdominal pain when lifting heavy objects in December 1957.  At the December 1957 treatment session, the Veteran was assessed with acute gastritis.  At his separation physical, the Veteran reported having experienced stomach trouble.  However, he had a normal abdominal examination, and the medical officer observed that while the Veteran had been treated for stomach trouble in 1957, there had been no complications or sequela. 

After his separation from service, the first medical evidence a gastrointestinal disorder did not appear until a March 1998 endoscopy revealed a duodenal ulcer with duodenal bulbar scarring, antral gastritis, and a hiatal hernia.  At this appointment, the Veteran reported a history of recurring peptic ulcer disease, but gave no suggestion that he had experienced such impairment for the more than 40 years since service separation.  Moreover, by November 2004, he no longer had any evidence of active ulcers.

The Veteran was afforded a VA examination for his gastrointestinal disorder in February 2010.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner opined that the Veteran's gastrointestinal disorder was less likely than not due to his active service as there was no medical documentation to support a chronicity of symptomology.

The Veteran was afforded another VA examination in October 2012.  The examiner had the opportunity to review the Veteran's claims file, including multiple lay statements, interview the Veteran, and conduct a physical examination.  The examiner observed that the lay statements were contradicted by a report in November 2007 suggesting that the Veteran was active, and the fact that the Veteran specifically denied heartburn, indigestion, dysphagia, odynophagia or any abdominal distention to his doctor in October 2006, which also contradicted the lay statements.  The Veteran reported experiencing stomach problems around 1955 to 1956.  He also reported having a bad episode in the 1980s or 1990s and was told he was internally bleeding.  The Veteran was diagnosed with a hiatal hernia and duodenal diverticulosis.  The examiner noted that the evidence did not support a diagnosis of duodenal ulcer and/or polyp as a 2006 endoscopy demonstrated no duodenal ulceration and/or recurrence of polyp.  In addition, the examiner noted that current medical literature supports that polyps are hereditary in nature.  Finally, the examiner noted that there was a gap of over 30 years between his service and the episode of acute bleeding reported by the Veteran.  The examiner opined that the Veteran's hiatal hernia and duodenal diverticulosis were less likely than not caused by service or a service connected disability.  The examiner felt that his hiatal hernia was most likely the result of an increased body mass index and aging.  The examiner noted that the risk for hiatal hernia is higher in individuals over age 40 and frequency generally increases with age ranging from 10 percent in those younger than 40 to 70 percent in those over age 70.  In addition, the examiner noted that obesity or consuming insufficient fiber (leading to constipation and straining) increases an individual's risk of developing a hiatal hernia.  Regarding duodenal polyposis, the examiner reported that diverticula sac like protrusions of the bowel wall occur throughout the small and large bowel and the presence of these lesions should be considered in patients with unexplained gastrointestinal symptoms.  The examiner further reported that small bowel diverticula occur most frequently in the duodenum where they are usually asymptomatic and that most cases of jejunoileal diverticula are commonly observed in patients aged 60 to 70 years old.

As such, the examiner was familiar with the Veteran's current condition and his allegations.  However, while acknowledging that the Veteran did have acute abdominal problems in service, the examiner explained why it was less likely than not that the Veteran's current stomach problems were not the same disorder.  In supporting his conclusion, the examiner clearly reviewed the medical literature, as he cited to a number of statistics to explain why it was less likely than not that the Veteran's current stomach problems were the result of his symptoms that manifested during military service.

The Veteran has not submitted any medical evidence supporting his contention that his gastrointestinal disorder is due to or the result of his service.  The Veteran reported that he attempted to obtain older medical records to establish chronicity of symptomology but the medical records were destroyed.  VA obtained two medical opinions in an effort to support the Veteran in establishing his claim.  Unfortunately, both VA examiners opined that the Veteran's gastrointestinal disorder was less likely than not incurred in or caused by his active military service and the October 2012 VA examiner also opined that the Veteran's gastrointestinal disorder was less likely than not caused by a service connected disability.  The Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his gastrointestinal disorder was incurred in or due to his service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his gastrointestinal disorder was due to his active service.  Consideration was also given to the multiple lay statements that recounted the Veteran's gastrointestinal symptoms.  They are clearly competent to report gastrointestinal symptoms, as it is something the Veteran may have complained of over the years.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe gastrointestinal symptoms, he lacks the medical training or qualification either to diagnose a gastrointestinal disability or to relate it to any in-service injury.  Id.  In addition, the multiple lay statements indicated that the individuals knew the Veteran as early as 1969, which is still a more than a decade after he separated from service, and thus, these lay statements do not establish the onset of stomach problems for more than a decade after the Veteran separated from service. 

While the Veteran has asserted that he has experienced stomach problems dating back to 1955 to 1956, STRs only show treatment for acute stomach symptoms and contain no diagnosis of a chronic gastrointestinal disability.  Likewise, at his separation examination, the physician noted that he was treated for stomach symptoms with no complications or sequela.  While the Veteran asserted he has been treated continuously for gastrointestinal symptoms, the record contains no evidence of treatment until 1998.  The Veteran has reported seeking treatment during that time for stomach conditions, but the records have regrettably been destroyed, and as such, it is not known what exactly the Veteran was treated for.  It was for this reason that VA sought two medical opinions to attempt to assess whether the Veteran's current abdominal condition either began during or was otherwise caused by his military service.  Unfortunately, both examiners felt such was less likely than not.

As described, the medical evidence does not show that a chronic gastrointestinal disorder was diagnosed within one year of separation from service, and the Veteran lacks the medical expertise to diagnosis an internal gastrointestinal issue.  While the record suggests that the Veteran experienced a stomach issue on occasion during service, medical examination at the time of separation led to the conclusion that any in-service symptomatology was representative of an acute condition and not a chronic disorder.  As such, the Board does not find that the evidence of record shows continuous gastrointestinal symptomatology since service.
 
The record contains no evidence of treatment for a chronic gastrointestinal disorder in service, the medical evidence does not document any gastrointestinal treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for his gastrointestinal disorder.  The record does not show that the Veteran's gastrointestinal symptoms resulted in a diagnosis of ulcers within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

As described, the criteria for service connection have not been met for a gastrointestinal disorder.  Therefore, the claim is denied. 

Erectile Dysfunction

In September 2009, the Veteran filed a claim seeking service connection for erectile dysfunction.  He asserted that he received a shot during his service for erectile dysfunction.

The Veteran's STRs show he complained of having a weak erection in October 1957.  He was given a testosterone shot weekly for three weeks.  The STRs do not document a diagnosis of erectile dysfunction.  In addition, at his separation physical, the Veteran had a normal examination of his endocrine system. 

The medical record does not show any complaints, symptoms, or treatment for erectile dysfunction after his separation from service.

The Veteran was afforded a VA examination for his erectile dysfunction in December 2010.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The Veteran reported the incident of erectile dysfunction in the military, but also reported that it resolved after receiving the three injections.  He reported his symptoms returned in 1995 and that he started taking medications in 1998.  The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or due to his active service.  The examiner noted that there was a long period of 37 years between separation from service and the post-service onset of erectile dysfunction in 1995 and in the interim the Veteran had fathered a child.

The Veteran has not submitted any medical evidence supporting his contention that his erectile dysfunction is due to or the result of his service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by the Veteran's active service.  The Board finds great probative value in the VA examiner's opinions.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his erectile dysfunction was incurred in or due to his service as he received testosterone shots for treatment.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his erectile dysfunction was due to his active service.  He is clearly competent to report erectile dysfunction symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe erectile dysfunction symptoms, he lacks the medical training or qualification either to diagnose erectile dysfunction or to relate it to any in-service treatment.  Id.

Consideration has also been given to the Veteran's statements of the etiology of his erectile dysfunction.  However, while service treatment records support the Veteran's contention that he experienced erectile problems in service, even the Veteran denied that the erectile problems continued since service.  Rather, the Veteran stated that the erectile problems returned in the 1990s, decades after service.  Given this fact, the Veteran is not shown to have the medical expertise to determine the etiology of an erectile problem which recurred decades after service.  A medical opinion of record was obtained, but the opinion found that it was less likely than not that the Veteran's erectile dysfunction either began during or was otherwise caused by his military service.  This opinion is uncontradicted by any other medical opinion.  As described, the criteria for service connection have not been met, and the Veteran's claim is denied. 


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for erectile dysfunction is denied.


REMAND

The Veteran contends that he has residuals of frostbite in his bilateral great toes, which he believes are residuals of cold weather exposure during service.

In a May 2011 VA treatment record, the Veteran reported that he made frequent flights in the unheated fuselage portion of a B-26 plane during his active service, during which time he believes that he experienced a cold injury to his big toes.  Such activity appears to be consistent with the Veteran's service and therefore, it is accepted that the Veteran was in fact exposed to cold temperatures in service.  
The Veteran asserts that since service his great toes have chronically bothered him, typically with a burning pain and that was worse in the winter/cold weather.  The Veteran denied receiving any treatment for any cold injury residuals.  In a May 2011 VA treatment record, the Veteran was diagnosed with a remote history of cold injury to his feet and peripheral sensory neuropathy to the bilateral great toes secondary to the remote history of cold exposure.

At an October 2012 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran did not meet the criteria for a diagnosis of frostbite as the Veteran's feet did not demonstrate necrosis or gangrene.  In addition, the examiner noted that x-rays did not demonstrate osteoporosis.  However, the examiner did not satisfactorily explain why the absence of necrosis, gangrene, or osteoporosis meant that the Veteran did not have a cold injury residual; and the examiner did not address the suggestion that the Veteran had peripheral sensory neuropathy in his big toes as a result of his cold weather exposure during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

The examiner should determine whether the Veteran currently has, or has had, any current frostbite residuals, to include peripheral sensory neuropathy in his bilateral great toes.  If any frostbite residuals are identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the residuals are the result of cold weather exposure during flights while the Veteran was stationed in Germany.  Why or why not?

In doing so, the examiner should specifically address the May 2011 diagnosis of remote history of cold injury to the Veteran's feet and peripheral sensory neuropathy to the bilateral great toes secondary to a remote history of cold exposure.  The examiner should also address the October 2012 VA examination and explain why the absence of necrosis, gangrene, or osteoporosis means that the Veteran did not have a cold injury residual, or why it does not.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


